DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/626,529, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore the applicant is not given the benefit of the 11/09/2004. The applicant is given the 02/10/2005 priority date, as the 60/651,814 application has adequate support for the metameric pairs. 
Election/Restrictions
Applicant's election with traverse of group I, claims 24-33 and 49-57 in the reply filed on June 18, 2021 is acknowledged.  The traversal is on the ground(s) that the only difference between the claims is “in which the first set of print structures is provided on the first surface with a first ink and the second set of print structures is provided on the first surface” in claim 24 and “in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface” in claim 39.  Examiner notes that in view of this not being considered a substantial distinction for 
Claim Objections
Claim 49 (and 50) are objected under 37 CFR 1.75 as being a substantial duplicate of claim 24 (and 29). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 (and by dependency, claims 40-48) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9087376 in view of Fritz et al. (US 20050166781 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the claims are substantially duplicates (especially as claim 5 of 9087376 has the limitation “in which the first ink and the second ink comprise a metameric pair”). 
Current Application
A document comprising: a first surface; a second surface, in which the first surface comprises a first set of print structures and a second set of print structures, and in which first ink, and the second set of print structures is provided on the first surface with a second, different ink, and in which the first ink and the second, different ink comprise a metameric pair, in which the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface
U.S. Patent No. 9087376
A document comprising: a first surface; and a second surface, in which the first surface comprises a first set of print structures and a second set of print structures, and in which the first set of print structures and the second set of print structures cooperate to obscure a location on the first surface of the second set of print structures, and in which the second set of print structures are arranged on the first surface so as to provide a reflection pattern


Fritz et al. teach the features first set of print structures is provided on the first surface with a first ink, and the second set of print structures is provided on the first surface with a second, different ink, and in which the first ink and the second, different ink comprise a metameric pair (“Metamerism is an effect that is observed when two colored markings appear to match under one light source but not another. An example would be two markings printed with different green inks that appear an indistinguishable green in daylight but appear yellow-green and blue-green under indoor lighting conditions (e.g., under incandescent or fluorescent lighting)”, [0001], “The term " metameric markings" as used herein refers to a pair of colored markings that have the same color appearance under one light condition but not another. Metameric markings have different reflectance curves. Each member of a pair of metameric markings may be produced using a single ink or a mixture of inks”, [0008], “In general, the metameric markings may be printed as solid colors or as mixed colors. In certain embodiments, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29, 39, 40, 42, 45, 47-51, 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) in view of Shoobridge (US 7185816 B1).

Regarding claims 24, 39, and 49, Fritz et al. disclose a document comprising: a first surface; a second surface (paper articles, [0003], “The term "article" as used herein refers to any physical object that can be marked by printing. Without limitation, fabric and paper articles are preferred articles of the invention. The paper articles may be coated or non-coated as is known in the art”, [0005], [0019] [indicates a minimum of two surfaces in that it can have a front and back, and/or layers of coatings, or different regions within the front or back side]) in which the first surface comprises a first set of print structures and a second set of print 



Shoobridge teaches a document comprising: a first surface; a second surface (A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface, col. 1, lines 10-30), in which the first surface comprises a first set of print structures and a second set of print structures (The color or shades of gray provides the current barcode symbology with a third dimension of information. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, “A barcode symbol is typically an array of encoded elements that are printed directly on an object surface or on labels affixed to an object surface. Barcode symbols are typically read by optical techniques, such as by readers implementing scanning laser beams or handheld wands. Barcode symbols typically comprise bars and spaces with bars of varying widths representing strings of binary ones and spaces of varying widths representing binary zeros. The specific arrangement of bars or elements in a barcode symbol defines the character represented by the barcode symbol according to a set of rules and definitions specific to the code. This is referred to as the symbology of the code. The size of the bars and spaces is determined by the type of code used, as is the actual size of the bars and spaces. The number of characters per inch represented by the barcode symbol is referred to as the density of the symbol”, col. 1, lines 10-30, barcode structure comprises at least one pattern, col. 2, lines 15-40, front view of a label having a two-dimensional barcode with colored boxes, col. 3, lines 40-50, Fig. 1a, Fig. 2a, As shown in FIGS. 1a 1b, the spaces have a pattern of colors in addition to 

Fritz et al. and Shoobridge are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30). The combination of Shoobridge with Fritz et al. will enable the use of a printed barcode. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the barcode of Shoobridge with the invention of Fritz et al. as this was known at the time of the invention, the combination would have predictable results, and as Shoobridge indicates “According to a preferred aspect of the present invention, a barcode symbol having an encoded symbology is provided with color or 

Regarding claim 28, Fritz et al. and Shoobridge disclose the document of claim 24. Fritz et al. and Shoobridge further indicate the first ink and the second ink comprise a visually similar color (Fritz et al., An example would be two markings printed with different green inks that appear an indistinguishable green in daylight but appear yellow -green and blue -green under indoor lighting conditions, [0001], Pairs of colored markings that match under copier light are then used to identify pairs of green inks that can be used as spot inks, [0027]; Shoobridge, shades of gray, abstract, col. 2, line 50 – col. 3, line 5, col. 4, lines 1-5).

Regarding claims 29 and 50, Fritz et al. and Shoobridge disclose the document of claim 24 and 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned to obscure a location of the second set of print structures on the first surface (The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being employed. The color or shades of gray can 

Regarding claim 40 and 51, Fritz et al. and Shoobridge disclose the document of claims 39 and 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned to comprise line-art (barcode, abstract, col. 2, lines 35-55, col. 4, lines 30-60) [series of lines of a barcode interpreted as line art].

Regarding claim 42 and 53, Fritz et al. and Shoobridge disclose the document of claim 39 and 49. Shoobridge further indicates the first set of print structures and the second set of print structures are positioned as a plurality of parallel or curving lines (barcode, abstract, col. 2, lines 35-55, col. 4, lines 30-60) [series of lines of a barcode interpreted as parallel lines].

Regarding claims 45 and 56, Fritz et al. and Shoobridge disclose the document of claims 39 and 49. Shoobridge further indicates the first set of print structures are overprinted on or printed adjacent to the second set of print structures (The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, abstract, The color or shades of gray provides the current barcode symbology with a third dimension of information, which can include manufacturing information, customer information, delivery information, lot numbers, delivery dates in addition to providing specific information on the type of symbology being employed. The color or shades of gray can encode information over a specific one-dimensional or two-dimensional symbology, col. 1, line 60 - col. 2, line 15).

Regarding claim 47, Fritz et al. and Shoobridge disclose the document of claim 39. Shoobridge further indicates the first set of print structures and the second set of print structures collective convey an encoded signal discernable from optical scan data representing the first surface (Barcode symbols are typically read by optical techniques, col. 1, lines 10-30).

Regarding claim 48, Fritz et al. and Shoobridge disclose the document of claim 39.
Fritz et al. further teach the second set of print structures is provided on the first surface in a pattern, the pattern yielding an energy signature upon excitation by an energy source (Metameric markings have different reflectance curves, [0008], “Reflectance readings are obtained from each colored marking at a fine grid of wavelengths using a precision spectrophotometer. The readings are then combined with the spectral emission curves of the copier light and incandescent light to compute the reflectance curves of each marking under the two light environments”, [0027]).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) as applied to claim 24 above, further in view of Havard (US 20060081718 A1).

Regarding claim 25, Fritz et al. and Shoobridge disclose the document of claim 24. Fritz et al. partly disclose in which the second set of print structures are arranged on the first surface so as to provide a reflection pattern, and in which the second, different ink comprises a metallic ink (“A collection of green inks are selected or prepared using a range of known colorants (i.e., dyes and pigments). Reflectance readings are obtained from each colored marking at a fine grid of wavelengths using a precision spectrophotometer. The readings are then combined with the 

Havard teaches a second set of print structures are arranged on the first surface so as to provide a reflection pattern, and in which the second, different ink comprises a metallic ink (The coupons are made with printing methods that apply dark- and light-colored inks to metallicized paper, or apply metallic inks to dark- or light-colored surfaces of papers, abstract, In a first aspect of the invention, the coupon has a sheet (such as metallized paper stock) with a reflective surface, a dark-colored covering (such as blue or black ink) over the reflective surface in the human-readable section and forming the text of the human-readable section either as negative or positive images, and a light-colored covering (such as white ink) over the reflective surface in the bar code section and forming the bars as a negative image (i.e., with the bars formed by the reflective background surface surrounded by the light-colored covering), [0007], a reflective covering (such as metallic ink) forming the text of the human-readable section either as negative or positive images, [0008], “The backing layer 122 and dark-colored layer 124 advantageously are formed as a laminated paper product. The reflective covering 126 is advantageously a reflective ink, for example, a metallic ink, of which many commercial examples exist. The sheet 120 may have other constructions, for example instead of the laminated structure illustrated, the sheet 120 may be a homogeneous layer of materials providing a dark-colored surface, such as simple paper stock, or may be a light-colored sheet of paper with dark-colored ink applied in the human readable section 114. Additionally, the reflective metallized ink or coating 126 may itself have a transparent coating (not shown) to 

Fritz et al. and Shoobridge and Havard are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Havard, [0007]). The combination of Havard with Fritz et al. and Shoobridge will enable the use of a metallic ink and reflective feature. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the ink and feature of Havard with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Havard indicates “The present invention generally relates to retail merchandise discount coupons, and more particularly to a coupon structure and a method for making coupons that provides coupons that are resistant to fraudulent copying and redemption” ([0001]), thus increasing the security of the final document when combined with Fritz et al. and Shoobridge et al..

Regarding claim 27, Fritz et al. and Shoobridge disclose the document of claim 24. Fritz et al. and Shoobridge do not disclose the second ink comprises a metallic ink.

Havard teaches the second ink comprises a metallic ink (The coupons are made with printing methods that apply dark- and light-colored inks to metallicized paper, or apply metallic inks to dark- or light-colored surfaces of papers, abstract, In a first aspect of the invention, the coupon has a sheet (such as metallized paper stock) with a reflective surface, a dark-colored covering (such as blue or black ink) over the reflective surface in the human-readable section and forming the text of the human-readable section either as negative or positive images, and a 

Fritz et al. and Shoobridge and Havard are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Havard, [0007]). The combination of Havard with Fritz et al. and Shoobridge will enable the use of a metallic ink and reflective feature. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the ink and feature of Havard with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Havard indicates “The present invention generally relates to retail merchandise discount coupons, and more particularly to a coupon structure and a method for making coupons that provides coupons that are resistant to fraudulent copying and redemption” ..

Claims 26, 30-33, 41 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) as applied to claim 24, 29, 39 and 49 above, further in view of Holmes et al. (US 5483363 A).

Regarding claim 26, Fritz et al. and Shoobridge disclose the document of claim 24. Fritz et al. and Shoobridge do not disclose the reflection pattern comprises a diffraction grating. 

Holmes et al. teach the reflection pattern comprises a diffraction grating (“U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-20, One example of the first structure would be one which generates a "rainbow" (Benton) display hologram made by conventional embossing and metallising for visual authentication overlaid with a second structure for generating a weak machine readable diffraction grating or hologram, the second structure covering the entire area of the first and designed to be read at infra-red wavelengths. Upon illumination with white light a rainbow hologram will reconstruct to give an image banded with colour especially visible at the peak of the eye response (500-600 nm), the colour changes depending on the viewing angle, col. 2, lines 30-40, “The first diffractive pattern can take a variety of forms of a conventional nature such as object holograms, two dimensional graphical diffraction effects, combined two and three dimensional 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge an extra layer of optional security.

Regarding claim 30, Fritz et al. and Shoobridge and Holmes et al. disclose the document of claim 26. Holmes et al. further indicate the diffraction grating provides a predetermined reflection pattern (U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different 

Regarding claim 31, Fritz et al. and Shoobridge and Holmes et al. disclose the document of claim 30. Holmes et al. further indicate the pattern comprises a document type specific pattern (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-25, “This would be used as a security device for the authentication of documents, financial cards (such as credit cards, bank notes) or goods, by providing a brand protection label etc., as a security feature against counterfeiting and forgery with both visual and covert machine readable security. The device may also be incorporated in a passport, visa, identity card or license. Optionally the information in the machine readable image could vary 

Regarding claim 32, Fritz et al. and Shoobridge disclose the document of claim 24. Fritz et al. and Shoobridge do not explicitly disclose a security document or identification document. 

Holmes et al. teach a security document or identification document (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-25, “This would be used as a security device for the authentication of documents, financial cards 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, 

Regarding claim 33, Fritz et al. and Shoobridge disclose the document of claim 29. Fritz et al. and Shoobridge do not explicitly disclose a security document or identification document. 

Holmes et al. teach a security document or identification document (Security devices such as holograms and diffraction gratings have become well known for protecting identification articles such as credit cards and the like, col. 1, lines 5-10, “U.S. Pat. No. 4,184,700 describes the provision of a relief structure on a thermoplastic coating of an identification card or document which responds to incident, visible light to generate an interference pattern. U.S. Pat. No. 4,544,266 describes a special diffraction pattern which is provided on an identity card or the like, the pattern comprising for example a hologram or diffraction grating. The diffraction pattern will diffract light at different wavelengths in different directions and this is used to provide an indication of whether a security device under test is authentic”, col. 1, lines 15-25, “This would be used as a security device for the authentication of documents, financial cards (such as credit cards, bank notes) or goods, by providing a brand protection label etc., as a security feature against counterfeiting and forgery with both visual and covert machine readable security. The device may also be incorporated in a passport, visa, identity card or license. Optionally the information in the machine readable image could vary from the visual image (e.g. batch encoded over a small number of variations) for use as an additional security feature for example for the decoding/verification of credit cards in ATMs,” col. 3, lines 1-15, “Examples of items which may incorporate the device are passports, passbooks, tickets, permits, licenses, financial transaction cards including cheque guarantee cards, charge cards, 

Fritz et al. and Shoobridge and Holmes et al. are in the same art of printing special features on documents (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Holmes et al., col. 2, lines 30-40). The combination of Holmes et al. with Fritz et al. and Shoobridge will enable the use of a diffraction grating. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the diffraction grating of Holmes et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Holmes et al. indicate “Effectively, this new security device enables the second pattern to be substantially concealed from the user of a security printed document, card or other substrate on or verifiably within which the device is provided” (col. 2, lines 20-30), giving the printed document of Fritz et al. and Shoobridge an extra layer of optional security.

Regarding claims 41 and 52, Fritz et al. and Shoobridge disclose the document of claim 39 and 49. Fritz et al. and Shoobridge do not disclose the first set of print structures and the second set of print structures are positioned to form an interference image.

Holmes et al. teach the first set of print structures and the second set of print structures are positioned to form an interference image (Security devices such as holograms and diffraction 

.

Claim 43 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) as applied to claims 39 and 49 above, further in view of Lizotte et al. (US 20060174531 A1).

Regarding claims 43 and 54, Fritz et al. and Shoobridge disclose the document of claims 39 and 49. Fritz et al. and Shoobridge do not disclose the first set of print structures and the second set of print structures are positioned as sets of dots.

Lizotte et al. teach a first set of print structures and a second set of print structures are positioned as sets of dots (“The most common form of barcode is a bar, that is, a series or sequence, of optically or magnetically readable parallel stripes of different widths etched, printed or imprinted on an object wherein the widths and locations of the stripes convey the information contained therein. Two dimensional barcodes have also be developed, wherein the 

Fritz et al. and Shoobridge and Lizotte et al. are in the same art of printing special features on surfaces (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Lizotte et al., abstract). The combination of Lizotte et al. with Fritz et al. and Shoobridge will enable the use of a barcode composed of dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Lizotte et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Lizotte et al. indicate this is what barcodes are classically composed of, and as this will expand the applicability of the printed barcodes described by Shoobridge to ballistics (Lizotte et al, [0003]).

Claims 44 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) as applied to claim 39 above, further in view of Decker et al. (US 20020080992 A1).

Regarding claims 44 and 55, Fritz et al. and Shoobridge disclose the document of claims 39 and 49. Fritz et al. and Shoobridge do not disclose the second set of print structures comprises metallic dots formed in a reflection pattern on the first surface.



Fritz et al. and Shoobridge and Decker et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Decker et al., abstract). The combination of Decker et al. with Fritz et al. and Shoobridge will enable the use of a pattern composed of metal dots. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the dots of Decker et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Decker et al. indicate this will have security applications ([0006]) this improving the security of the system described by Fritz et al. and Shoobridge.

Claims 46 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 20050166781 A1) and Shoobridge (US 7185816 B1) as applied to claims 39 and 49 above, further in view of Rhoads et al. (US 20010022848 A1) [same assignee but published more than 1 year before US filing].

Regarding claims 46 and 57, Fritz et al. and Shoobridge disclose the document of claims 39 and 49. Fritz et al. and Shoobridge do not disclose the second set of print structures are provided as a shadow for the first set of print structures.

Rhoads et al. teach the second set of print structures are provided as a shadow for the first set of print structures (“Such "designing-in" of embedded information in security documents is facilitated by the number of arbitrary design choices made by security document designers. A few examples from U.S. banknotes include the curls in the presidents' hair, the drape of clothing, the clouds in the skies, the shrubbery in the landscaping, the bricks in the pyramid, the fill patterns in the lettering, and the great number of arbitrary guilloche patterns and other fanciful designs, etc. All include curves, folds, wrinkles, shadow effects, etc., about which the designer has wide discretion in selecting local luminance, etc. Instead of making such choices arbitrarily, the designer can make these choices deliberately so as to serve an informational--as well as an aesthetic—function”, [0111]).

Fritz et al. and Shoobridge and Rhoads et al. are in the same art of printing special features on a physical substrate (Fritz et al., [0003]; Shoobridge, col. 1, lines 10-30, Rhoads et al., [0111]). The combination of Rhoads et al. with Fritz et al. and Shoobridge will enable the use of a shadow feature. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the shadow of Rhoads et al. with the invention of Fritz et al. and Shoobridge as this was known at the time of the invention, the combination would have predictable results, and as Rhoads et al. indicate this can serve an aesthetic function ([0111]) this improving the appearance of the objects printed by Fritz et al. and Shoobridge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661